DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to a method, which would fall into a statutory category of invention. However the claim recites steps to access a curve model, generate analytical data from the curve model based on failure modes, and cause a visualization of the analytical data. Under step 2a prong one, these steps are taken to be no more than mathematical concepts and calculations, which are abstract. Under step 2a prong two there is no recitation of an integration of this abstract idea into a practical application, as there is only a display of the result. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because visualization or display of data has long been taken by the courts to be no more than extra-solution activity.
Dependent claims 2-9 fail to recite more than the abstract idea of claim 1, as they further define the mathematical concepts and analysis and are therefore also abstract. 
Claim 10 is directed to a system, which as a manufacture would fall into a statutory category of invention. However the claim recites generic computing elements to perform steps to access a curve model, generate analytical data from the curve model based on failure modes, and cause a visualization Alice v. CLS Bank to not be significantly more than the abstract idea.
Dependent claims 11-18 fail to recite more than the abstract idea of claim 10, as they further define the mathematical concepts and analysis and are therefore also abstract. 
Claim 19 is directed to a non-transitory computer readable medium, which would fall into a statutory category of invention. However the claim recites steps to access a curve model, generate analytical data from the curve model based on failure modes, and cause a visualization of the analytical data. Under step 2a prong one, these steps are taken to be no more than mathematical concepts and calculations, which are abstract. Under step 2a prong two there is no recitation of an integration of this abstract idea into a practical application, as there is only a display of the result. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because visualization or display of data has long been taken by the courts to be no more than extra-solution activity. Further the implementation of the method on generic computing elements was determined in Alice v. CLS Bank to not be significantly more than the abstract idea.
Dependent claim 20 fails to recite more than the abstract idea of claim 19, as it further defines the mathematical concepts and analysis and is therefore also abstract. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Leao (US 2016/0097699).
Regarding claim 1: Leao discloses a computer-implemented method (Leao paragraph 0023) comprising: 
accessing, by at least one hardware processor, a failure curve model for an equipment model, the failure curve model being configured to estimate corresponding lifetime failure data for the equipment model for each one of a plurality of different failure modes, the plurality of different failure modes corresponding to different specific manners in which the equipment model is capable of failing , the lifetime failure data indicating a corresponding probability of the equipment model failing in the corresponding specific manner of the corresponding failure mode at any specific point in time during a lifetime of a physical instance of the equipment model (Leao paragraph 0031 and 0035 where stored failure rates and lifetime probabilities are these models see also paragraphs 0027, for models of degradation and 0036 for operating point discussions); 
generating, by the at least one hardware processor, first analytical data for a first failure mode of the plurality of failure modes using the failure curve model based on the first failure mode, the first analytical data indicating at least a portion of the lifetime failure data for the equipment model corresponding to the first failure mode (Leao paragraphs 0019, 0030); and 
causing, by the at least one hardware processor, a visualization of the first analytical data to be displayed on a computing device (Leao Fig 7, Figs 10A-12).
Regarding Claim 10: Leao discloses a system comprising: 
at least one hardware processor (Leao paragraph 0023); and 

accessing a failure curve model for an equipment model, the failure curve model being configured to estimate corresponding lifetime failure data for the equipment model for each one of a plurality of different failure modes, the plurality of different failure modes corresponding to different specific manners in which the equipment model is capable of failing, the lifetime failure data indicating a corresponding probability of the equipment model failing in the corresponding specific manner of the corresponding failure mode at any specific point in time during a lifetime of a physical instance of the equipment model (Leao paragraph 0031 and 0035 where stored failure rates and lifetime probabilities are these models see also paragraphs 0027, for models of degradation and 0036 for operating point discussions); 
generating first analytical data for a first failure mode of the plurality of failure modes using the failure curve model based on the first failure mode, the first analytical data indicating at least a portion of the lifetime failure data for the equipment model corresponding to the first failure mode (Leao paragraphs 0019, 0030); and 
causing a visualization of the first analytical data to be displayed on a computing device (Leao Fig 7, Figs 10A-12).
Regarding Claim 19: Leao discloses a non-transitory machine-readable storage medium (Leao paragraph 0023), tangibly embodying a set of instructions that, when executed by at least one hardware processor, causes the at least one processor to perform operations comprising: 
obtaining failure event data for an equipment model, the failure event data identifying a plurality of events in which one or more physical instances of the equipment model suffered a functional failure, the failure event data comprising corresponding failure mode data and corresponding time data for each event in the plurality of events, the failure mode data indicating a specific way in which the one where stored failure rates and lifetime probabilities are these models see also paragraphs 0027, for models of degradation and 0036 for operating point discussions); 
training a failure curve model for the equipment model using the failure event data for the equipment model (Leao paragraph 0031), the failure curve model being 45configured to estimate corresponding lifetime failure data for the equipment model for each one of a plurality of different failure modes, the plurality of different failure modes corresponding to different specific ways in which the equipment model is capable of failing, the lifetime failure data indicating a corresponding probability of the equipment model failing in the corresponding specific way of the corresponding failure mode at any specific point in time during a lifetime of a physical instance of the equipment model (Leao paragraph 0031 and 0035 where stored failure rates and lifetime probabilities are these models see also paragraphs 0027, for models of degradation and 0036 for operating point discussions); 
generating first analytical data for a first failure mode of the plurality of failure modes using the failure curve model based on the first failure mode, the first analytical data indicating at least a portion of the lifetime failure data for the equipment model corresponding to the first failure mode (Leao paragraphs 0019, 0030); and 
causing a visualization of the first analytical data to be displayed on a computing device (Leao Fig 7, Figs 10A-12).
Regarding claims 2, 11 and 20: Leao discloses the limitations of claims 1, 10 and 19 as described above. Leao also discloses generating, by the at least one hardware processor, second analytical data for a second failure mode of the plurality of failure modes using the failure curve model based on the second failure mode, the second analytical data indicating at least a portion of the lifetime failure data for the equipment model corresponding to the second failure mode, the second analytical data being where two models are explicitly disclosed); 
receiving, by the at least one hardware processor from the computing device, user input indicating the second failure mode (Leao paragraph 0019, 0075 where inspection input is user input); and 
causing, by the at least one hardware processor, a visualization of the second analytical data to be displayed on the computing device based on the receiving of the user input indicating the second failure mode (Leao Fig 7, Figs 10A-12)..
Regarding claims 3 and 12: Leao discloses the limitations of claims 1 and 10 as described above. Leao also discloses the visualization of the first analytical data comprises a graph indicating corresponding probabilities of failure by the corresponding specific manner of failing of the first failure mode for the lifetime of the physical instance of the equipment model (Leao Fig 7, Figs 10A-12, paragraph 0030). 
Regarding claims 4 and 13: Leao discloses the limitations of claims 3 and 12 as described above. Leao also discloses receiving, by the at least one hardware processor, a user selection of a point on a curve of the graph, the curve representing the probabilities of failure (Leao paragraph 0010, 0075 where a selection of probability is made); and 
causing, by the at least one hardware processor, additional data that is specific to the point of the curve to be displayed based on the user selection of the point on the curve (Leao Fig 7).
Regarding claims 5 and 14: Leao discloses the limitations of claims 1 and 10 as described above. Leao also discloses receiving, by the at least one hardware processor from the computing device, an indication of a threshold level for a probability of failure for the equipment model (Leao paragraph 0019 where thresholds are explicitly disclosed in probability determinations);
where RU is remaining life and is therefore a future age as claimed); 
calculating, by the at least one hardware processor, a remaining useful life value for the physical instance of the equipment model based on a difference between the estimated future age of the physical instance of the equipment model and a current age of the physical instance of the equipment model (Leao abstract, paragraph 0019, where RU is remaining life and is therefore a future age as claimed); and 
causing, by the at least one hardware processor, an indication of the remaining useful life value for the physical instance of the equipment model to be displayed on the computing device (Leao Fig 7, Figs 10A-12, paragraph 0030).
Regarding claims 6 and 15: Leao discloses the limitations of claims 1 and 10 as described above. Leao also discloses receiving, by the at least one hardware processor from the computing device, an indication of a confidence interval value for the first analytical data (Leao paragraph 0076 where the probability initialization is this confidence level as it is based on likelihood models); and 
determining, by the at least one hardware processor, an upper bound and a lower bound for the first analytical data based on the indication of the confidence interval value for the first analytical data (Leao paragraph 0076), 
wherein the causing the visualization of the first analytical data to be displayed on the computing device comprises causing visual representations of the upper bound and the lower bound to be displayed on the computing device concurrently with the visualization of the first analytical data (Leao paragraph 0076 where cropping is a determination of bounds)
Regarding claims 7 and 16: Leao discloses the limitations of claims 1 and 10 as described above. Leao also discloses receiving, by the at least one hardware processor from the computing device, user input defining an alert rule for the physical instance of the equipment model, the alert rule comprising at least one condition (Leao paragraph 0044 where the planning actions are a form of an alert rule) ; 
storing, by the at least one hardware processor, the alert rule in a database in association with the physical instance of the equipment model (Leao paragraph 0044-0046); 
predicting, by the at least one hardware processor, that the at least one condition of the alert rule will be satisfied at a particular point in time based on the failure curve model (Leao paragraph 0027, 0030-0031, 0044-0046); and 
causing, by the at least one hardware processor, an alert notification to be displayed on the computing device or on another computing device at or before the particular point in time based on the predicting that the at least one condition of the alert rule will be satisfied (Leao paragraph 0063-0064 paragraph 0045 where the allocation of workers is a form of alert as the workers must be notified).
Regarding claims 8 and 17: Leao discloses the limitations of claims 7 and 16 as described above. Leao also discloses scheduling, by the at least one hardware processor, a maintenance event into an electronic calendar based on the predicting that the at least one condition of the alert rule will be satisfied, the maintenance event being scheduled for a time at or before the particular point in time and indicating a type of maintenance to be performed on the physical instance of the equipment model (Leao paragraph 0044-0046).
Regarding claims 9 and 18: Leao discloses the limitations of claims 1 and 10 as described above. Leao also discloses obtaining, by the at least one hardware processor, failure event data for the equipment model, the failure event data identifying a plurality of events in which one or more physical instances of the equipment model suffered a functional failure, the failure event data comprising corresponding failure mode data and corresponding time data for each event in the plurality of events, where the historical failure data is explicitly disclosed paragraph 0026 where failure states are explicitly disclosed as well); and 
training, by the at least one hardware processor, the failure curve model for the equipment model using the failure event data for the equipment model (Leao paragraph 0026, 0027, 0031).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892. The Examiner specifically notes the Patel and Liao references which are specifically focused on asset management and life predictions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555.  The examiner can normally be reached on M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/STEPHANIE E BLOSS/               Primary Examiner, Art Unit 2896